Continuation page.
Applicants’ filing of May 3, 2022, in response to the action mailed October 12, 2021, is acknowledged.  It is acknowledged that claims 3-4 have been cancelled, claims 1-2, 5-11, 15, and 17 have been amended, and claims 19 have been added.  Claims 1-2, 5-11, and 15-19 are pending.  
The elected invention is directed to the compound (fusion protein) set forth by SEQ ID NO:  31, including a pharmaceutical composition, said compound having the formula 
A-L-B
wherein 
A is the Fc region of an IgG1 set forth by residues 1- 228: 
MDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK

L is the linker set forth by residues 229-243: 
GGGGSGGGGSGGGGS (SEQ ID NO:  22) 

and

B is the modified adrenomedullin set forth by residues 244-291: NNFQGLRSFGCRFGTCTVQKLAHQIYQFTDKDKDNVAPRSKISPQGYG wherein cys254 and cys259 form a disulfide bond (claim 8; specification p10, E-a-5) and is amidated at the C-terminus.

The full length, elected protein (SEQ ID NO:  31) is set forth by the following, wherein the linker is in italics. 
MDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGSGGGGSGGGGSNNFQGLRSFGCRFGTCTVQKLAHQIYQFTDKDKDNVAPRSKISPQGYG 

Current claim 1 recites (lines 21-27):
‘wherein the Fc region A is linked to another moiety through a peptide bond formed by the C­ terminal carboxyl group of the Fc region A and the N-terminal -amino group of the linking group L, and 
the peptide moiety B is linked to another moiety through a peptide bond formed by the N­terminal -amino group of the peptide moiety B and the C-terminal carboxyl group of the linking group L’.

Thus, the structure of the proteins recited in claim 1 is the following, requiring two inter-digitating moieties.

A-moiety-L-moiety-B

This structure does not encompass the elected fusion protein, as set forth by SEQ ID NO:  31.

To advance prosecution, applicants are required to respond to this communication by filing at least one claim encompassing the elected invention, which is the protein of SEQ ID NO:  31.
	 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652